Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Response to Arguments

Applicant's arguments have been fully considered and in view of amended claims and new claims they are found to be persuasive. 

Allowable Subject Matter
Claims 1-9, 11-20, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments have been fully considered and in view of amended claims and new claims they are found to be persuasive. The claims are not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426